Hines, J.
1. After an award for compensation had been granted by the Industrial Commission to an employee, against a corporation, which award on appeal to the superior court had been confirmed, and on writ of error to the Court of Appeals the judgment of the superior court had been affirmed, and where the charter of the corporation had expired before the rendition of the award by the Industrial Commission, and had not since been renewed, a court of equity, upon application of the employee, could not “reform” or amend the judgment of the superior court so as to make it a judgment against the sole stockholder of the corporation, who continued the business in the name of the corporation, as this would be adding a new party, which can only be done in cases expressly provided by law. Civil Code (1910), § 5683. There is no law expressly providing for such proceeding.
2. By the act of August 27, 1925, it is provided that if a claimant proceeds in good faith against a corporation, the charter of which has expired, but which is still doing business, he shall have the right to then proceed against the person or persons operating under the corporate name, and the one year limit provided in section 25 of the workmen’s compensation act, as it originally stood, shall not apply. Acts 1925, p. 282. Under this act the employee has an adequate remedy at law, and for this reason he can not apply to a court of equity for relief.
3. Applying the above principles, the trial judge erred in overruling the motion, in the nature of a general demurrer, to dismiss the petition. It follows that the subsequent proceedings in the court below were nugatory.
Appeal and Error, 4 C. J. p. 1223, n. 77; p. 1229, n. 1.
Equity, 21 C. J. p. 35, n. 15; p. 36, n. 16; p. 48, n. 15; p. 49, n. 16.
Workmen’s Compensation Acts, C. J. p. 114, n. 12 New; p. 117, n. 58 New.

Judgment reversed.


All the Justices concw, except Mill, J., who dissents.

Tillou Von Nunes, for plaintiff; in error.
Branch & Howard and Bond Almand, contra.